Citation Nr: 1548570	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to dependency benefits based on school attendance.

2. Entitlement to an effective date prior to February 1, 2013 for compensation based on school attendance of dependent A.A.M.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO granted dependency benefits for the Veteran's youngest child beginning February 1, 2013 and denied by inference the claims of benefits for his other children and for the youngest child prior to the date assigned. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran filed a claim for dependency benefits based on school attendance in March 2013, more than a year after his dependents had reached age 18, A.C.M. and C.E.M. had completed school, and A.A.M. had begun school.

2. A.A.M.'s course of study for the semester in which the claim was filed began in January 2013. 


CONCLUSIONS OF LAW

1. Dependency benefits are not available as a matter of law.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.400, 3.667 (2014).

2. The criteria for an effective date prior to February 1, 2013 for compensation based on school attendance of A.A.M. have not been met. 38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.400, 3.667 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court recognized that enactment of the VCAA does not affect matters on appeal when the questions are determined as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  For the claim decided herein, the VCAA does not apply, because the facts of the claim are undisputed and it is denied on the basis of the controlling law and regulations alone, which render the Veteran ineligible for the claimed benefits.

Analysis

The Veteran asserts that he was entitled to dependency compensation for his children while they were in college and should receive retroactive pay because he was misinformed of his right to compensation.  

Any veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1)(A); 38 C.F.R. §3.4(b)(2).

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person. 38 U.S.C.A. § 5124; 38 C.F.R. § 3.204.

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday. 38 C.F.R. § 3.667(a)(1). Compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course of study if a claim is filed within one year from that date. 38 C.F.R. § 3.667(a)(2).  Compensation may be paid until completion of education or training unless the dependent reaches the age of 23 years prior to completion.  38 C.F.R. § 3.57(a)(1).

The effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Regardless of the statutes and regulations governing effective dates, payment of additional compensation for a dependent may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a).

After review of the case, the Board finds that the criteria for dependency benefits for school attendance of C.E.M. and A.C.M. and benefits prior to February 1, 2013 for A.A.M. have not been met.  See 38 C.F.R. §§ 3.400, 3.667.

The Veteran has had a disability rating of 30 percent since February 2004.  He has three children, C.E.M., A.C.M. and A.A.M, who all attended college.  The children were considered dependents for VA purposes.  The Veteran applied for dependency compensation for school attendance on March 5 and 11, 2013.  The RO granted compensation for A.A.M.'s school attendance from February 1, 2013 until the she reached the age of 23.  The RO denied the outstanding claims for dependency compensation by inference.  

The regulations allow for compensation for a dependent that has commenced in a course of study at an institution recognized by VA.  The effective date for such compensation will either be on the dependent's 18th birthday or the date of commencement of study if the claim is filed within one year of either of those dates.  See 38 C.F.R. § 3.667(a).  All three of the children reached age 18 more than one year prior to the March 2013 claims.  See Birth Certificates.  Further, in March 2013, only A.A.M. was still in college; C.E.M. and A.C.M had completed college in August 2010 and May 2011 respectively.  See Applications and Board hearing.  The Board notes that no formal or informal communication was received prior to March 2013 that indicated intent to apply for dependency benefits based on school attendance and could be construed as a claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  Therefore, the Veteran's claim was not timely filed.  See 38 C.F.R. § 3.667(a).  

The Veteran has not contested that his children either completed college or began college more than a year prior to the date of his claim.  Instead, he argued that he was misinformed that he was ineligible for dependent benefits after his children reached age 18.  He stated that he did not file for benefits based on this misrepresentation and asserted that he should be awarded benefits back to the date he could have been entitled if he had filed.  Even if erroneous information was provided or the Veteran was misinformed, those circumstances do not change the outcome of his claim.  The payment of government benefits must be authorized by statute; erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Moreover, "[t]he Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations." Morris v. Derwinski, 1 Vet. App. 260, 265   (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947)).  As the Veteran did not file claims for benefits within a year of his dependents' 18th birthdays or a year of their course of study, he is not entitled to those benefits as a matter of law.  See 38 C.F.R. §§ 3.400, 3.667.  

Regarding an earlier effective date for the benefits awarded, the Veteran was eligible for benefits based on A.A.M.'s school attendance, but he did not apply for those benefits until March 2013.  The claim was received within one year of her course of study.  Her course of study for that semester began in January 2013.  See Application.  Therefore, February 1, 2013 is the appropriate effective date for compensation based on A.A.M's school attendance.  See 38 C.F.R. §§ 3.31, 3.400, 3.667.  February 1, 2013 was the first day of the calendar month following the month in which the award became effective.  See id. 


ORDER

Dependency compensation based on school attendance for C.E.M. and A.C.M and for A.A.M. prior to the January 2013 semester is denied.

An effective date prior to February 1, 2013 for dependency compensation based on school attendance for A.A.M. is denied.


 
____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


